On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent Judge Erwin J. Bandy, a.k.a. Erwin Jason Bandy, Attorney Registration No. 0025268, last known business address in Paulding, Ohio.
The court coming now to consider its order of March 25, 1998, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with eighteen months of the suspension stayed, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that the last eighteen months of the two-year suspension of Judge Erwin J. Bandy, a.k.a. Erwin Jason Bandy, be and hereby are stayed, and further that respondent be and hereby is reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Bandy (1998), 81 Ohio St.3d 291, 690 N.E.2d 1280.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.